               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA                        FILED
                          BUTTE DIVISION
                                                                       NOV 2 9 2018
2-BAR RANCH LIMITED
PARTNERSHIP, a Montana limited                                      Clerk, U.S District Court
                                                                      District Of Montana
partnership; BROKEN CIRCLE                    No. CV 18-33-BU-SEH            Helena

RANCH COMPANY, INC., a
Montana profit corporation; R BARN
RANCH; LLC, a Montana limited                 ORDER
liability corporation,

                          Plaintiffs,

vs.

UNITED STATES FOREST
SERVICE, an Agency of the United
States Department of Agriculture;
SONNY PERDUE, in his official
capacity as Secretary of the United
States Department of Agriculture;
VICTORIA CHRISTIANSEN, in her
official capacity as Interim Chief of the
Forest Service; LEANNE MARTEN,
in her official capacity as Regional
Forester for the Northern Region;
MELANY GLOSSA, in her official
capacity as Forest Supervisor for the
Beaverhead-Deerlodge National
Forest, State of Montana; CAMERON
RASOR, in his official capacity as
District Ranger for the Pintler Ranger
District in the Beaverhead-Deerlodge
National Forest,

                          Defendants.

                                        -1-
      On November 29, 2018, the Federal Defendants filed an unopposed motion

to strike' Plaintiffs' reply brief2 from the record on the grounds that it was

untimely filed. The motion is DENIED.

      DATED this     J/}t    of November, 2018.



                                                g{__th,r]ufft✓~
                                                SAME. HADDON  ~
                                                United States District Judge




      1
          Doc. 58.
      2
          Doc. 57.

                                          -2-
